Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.472 Filed 08/04/21 Page 1 of 30




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DONALD KLINE Sr.,
LINDA KLINE, and
IRREONA BYRD,
On behalf of themselves and
All others similarly situated,
                    Plaintiffs,

Vs.                                         Case No: 21-11272
                                            Hon. Nancy G. Edmunds
FISHMAN GROUP PC,
RYAN FISHMAN, MARC FISHMAN,
ALEXANDRA ICHIM,
PPM OAKS, LLC dba PPM OAKS MHC,
And PROFESSIONAL PROPERTY MANAGEMENT
CO. OF MICHIGAN d/b/a PROFESSIONAL PROPERTY
MANAGEMENT INC.

               Defendants.
______________________________________________________/

     PLANITIFFS’ REPLY BRIEF IN OPPOSITION TO FISHMAN
  DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO CERTIFY
                           CLASS

                                  INTRODUCTION

      In their response to Plaintiffs’ Motion to Certify Class, Defendants begin by

relaying to the Court the hardships they have had to endure since the arrest of the

Ryan Fishman, Marc Fishman and Alexandra Ichim. Respectfully, their illegal

conduct created the injuries for themselves as well as Plaintiffs. For instance,

Plaintiffs and many putative plaintiffs have suffered actual injury by having


                                        1
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.473 Filed 08/04/21 Page 2 of 30




improperly/illegally obtained default judgments entered against them which have

the capability of negatively impacted their credit scores. In addition, Plaintiffs were

each and every one deprived a basic tenet of justice - notice and an opportunity to

be heard as to the alleged underlying debts they owed by a group of actors sworn by

oath to do exactly the opposite. Specifically, every attorney in Michigan must swear

or affirm: “I will employ for the purpose of maintaining the causes confided to me

such means only as are consistent with truth and honor and will never seek to mislead

the judge or jury by any artifice or false statement of fact or law.” Defendant’s

attempt to play the sympathy card is shameful in these circumstances.

        In any event, Plaintiffs’ have met all the requirements for class certification

under the law and as result this Court should grant Plaintiff’s motion to certify class.

                                    ARGUMENT

   I.      PLAINTIFFS HAVE PROPERLY DEFINED THE CLASSES.

   Defendants correctly note a “properly defined class” is a class whose purported

members “would have standing to bring suit in their own right.” Pilgrim v Universal

Health Card, LLC, No 09-cv-879 (N.D. OH Case 2:21-cv-11272-NGE-KGA ECF

No. 32, PageID.381 Filed 07/28/21 Page 5 of 27 6 2010), aff’d, 660 F.3d 943 (6th

Cir. 2011). More specifically, a class is not properly defined, and therefore is

“overbroad,” where it encompasses “members who have not suffered harm at the

hands of Defendant and are not at risk to suffer such harm.” Id. A “properly defined


                                           2
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.474 Filed 08/04/21 Page 3 of 30




class” is a class whose purported members have Article III standing to sue. Pilgrim,

supra.

         Yet, Defendants incorrectly claim that the individuals who would comprise

the class as defined could not bring individual suits because not all of them have

suffered an injury in fact. Defendants have missed the issue and focus on the wrong

injury caused by Defendants. Regardless of the many potential plaintiffs suffering

injury from the improper garnishments, it is the illegally obtained default judgments

and/or claims of service of process through forged signatures leading to the

deprivation of notice and an opportunity to be heard, that is the injury in fact which

all individuals in the class have suffered.

         The Supreme Court has held that to have standing, a Plaintiff must “have

suffered. . . an invasion of a legally protected interest which is. . . concrete and

particularized.” Lujan v Defenders of Wildlife¸ 504 U.S. 555, 560 (1992).

   A. The Injury-In-Fact Suffered by Plaintiffs was Concrete

   Under the FDCPA, a plaintiff must have suffered an injury-in-fact from “abusive

debt collection practices” as this was what “the FDCPA was designed to prevent.”

Lyshe v Levy, 854 F.3d 855, 859 (6th Cir. 2017). In Lyshe, the Sixth Circuit directly

applied Spokeo to the FDCPA. The court held that a harm under the FDCPA must

be a harm “the FDCPA was designed to prevent,” involving misleading or fraudulent

communication involving the rights of debtors. Lyshe at 859. Unfair FDCPA


                                              3
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.475 Filed 08/04/21 Page 4 of 30




practices contribute to a number of actual problems, such as personal bankruptcies,

marital instabilities, the loss of jobs, and the invasion of individual privacies. 15

U.S.C. § 1692(a).

   Here, the claims of service of process through forged signatures filed against

plaintiffs were public records leading to the deprivation of notice and an opportunity

to be heard. These filings have and/or may have resulted in default judgments, which

may have very well led to, or will lead to in the future, bankruptcies, marital

instabilities, loss of jobs, negatively impacted credit scores and the invasion of

individual privacies for many Plaintiffs, but for now, all plaintiffs under the class

have at least suffered the deprivation of notice and opportunity to be heard. A

negative impact on a person’s credit score can affect the interest rates a person can

obtain from a financial institution. The difference in interest rate of what a Plaintiff

would have qualified for save for Defendants illegal obtained default judgment, over

a term of years, could amount to tens of thousands of dollars. Setting aside these

fraudulent proofs of services and default judgments will cost time, energy and effort

that Plaintiff’s should not have to bear alone, where it’s Defendant’s across the board

violation of the FDCPA that created this injury. In addition, and most importantly,

Plaintiffs conclusively and wrongfully have been deprived of their procedural due




                                           4
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.476 Filed 08/04/21 Page 5 of 30




process rights pursuant to MCR 2.104; MCR 2.105; and MCR 2.107 1. So that, in

addition to the statutory right that Plaintiffs would have to sue under the FCPA,

plaintiffs have also suffered a concrete harm in the loss of their statutorily protected

rights regarding due process and opportunity to be heard; and have or may suffer the

other injuries described herein.

      The issue isn’t whether or not the debtors will be collected upon. The issue is the

false proofs of services and wrongfully obtained default judgements that deprived

Plaintiffs of their statutorily protected rights, inure to cause Plaintiff’s to have to

spend time, money, energy and effort to unwind the procedural errors in the

underlying litigation, has caused garnishments, and has the potential to remain on

Plaintiff’s credit reports indefinitely, causing further financial difficulty.

      B. The Injury-In-Fact Suffered by Plaintiffs was Particularized

         By particularized, the injury “must affect plaintiff in a personal and individual

way.” Spokeo, Inc. v Robins, 136 S. Ct. 1540, 1548 (2016) (citing Lujan at 560 n.

1).

         In this case, each plaintiff was deprived of notice and opportunity to be heard

that is provided in the statutory provisions that require notice to be served - as it is


1
 These court rules provide for service sufficient for notice and opportunity to be heard. “An elementary and
fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably
calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford
them an opportunity to be heard. Milliken v. Meyer, 311 U.S. 457; Grannis v. Ordean, 234 U.S. 385; Pries v. Board
of Trustees of Town of Las Vegas, 232 U.S. 604; Roller v. Holly, 176 U.S. 398.” Quoting Mullane v. Central Hanover
Bank & Trust Co., 339 U.S. 306 (1950).

                                                         5
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.477 Filed 08/04/21 Page 6 of 30




required in every pending lawsuit in this state. Every individual Plaintiff was

deprived of their right to notice and opportunity to be heard. Most suffered the entry

of default judgments against them because of this. Many were garnished because of

this. Some may have suffered adverse credit reporting. Although, the consequences

of the injury and the degree of severity may vary amongst each respective class

members, all of them have suffered the initial injuries which are unique and

particular to each of them individually.

   II.      THE REQUIREMENTS OF RULE 23(A) HAVE BEEN SATISFIED.

            A. The class is sufficiently numerous.

         Thankfully, the standard of proof by which the State of Michigan can bring

criminal charges against individuals is not “vague guesswork.” In a criminal case,

there must at least be probable cause to charge a defendant with a crime. See Fox v.

DeSoto, 489 F.3d 227, 237 (6th Cir. 2007) ‘Probable cause is defined as reasonable

grounds for belief, supported by less than prima facie proof but more than mere

suspicion.’ Sykes v. Anderson, 625 F.3d 294, 306 (6th Cir. 2010) See also ” United

States v. McClain, 444 F.3d 556, 562 (6th Cir.2005) (quoting United States v.

Ferguson, 8 F.3d 385, 392 (6th Cir.1993) (en banc)).

         In this criminal complaint, the State lists around 40 victims who are alleged

to have had default judgments entered against them, which were secured by forged

proofs of service by Defendants, inherently then based on the probable cause


                                           6
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.478 Filed 08/04/21 Page 7 of 30




standard. As discussed above each of these 40 some persons who had default

judgments entered against them have suffered an injury in fact. Standing is found as

to all Plaintiffs and putative plaintiffs against whom false proofs of service were

filed, default judgments were improperly entered, garnishments issued and/or

negative credit reporting occurred.

      It is true that there is no numerical test to meet the numerosity requirement,

however, with around 40 already identified individuals and estimates of potentially

hundreds of victims, whom, again, all would have standing, the putative class is

sufficiently numerous as per Rule 23(a).

         B. The commonality requirement is satisfied.

      Plaintiffs have not adequately described how the commonality requirement is

not met. Instead, Defendants have just cited the rule and case law applying the rule

and then state that Plaintiffs have not established commonality.

      To use the example included in Defendants’ response, the putative class

member in Atlanta who had a default judgment filed against him, suffered the same

injury as the putative class member in Michigan, irrespective of the collection of the

underlying debt or even the validity of the underlying debt. This is because both

putative class members were deprived of notice and opportunity to be heard, are

subject to fraudulent default judgments, may be garnished thereon, credit scores may

be negatively impacted as a result, and the burden of unwinding the errors in the


                                           7
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.479 Filed 08/04/21 Page 8 of 30




underlying proceedings rests at this point on their shoulders alone; all leading to long

lasting detrimental effects for which in actuality Defendant’s alone are responsible.

          C. The typicality requirement is satisfied.

      Similarly, Defendants in their brief have also failed to grasp how the injury in

fact of falsely claiming service of process and obtaining a default judgment is the

relevant issue and how Plaintiffs’ injuries are typical of all other putative class

members. It doesn’t matter whether class members have different debts, with

different creditors, with different contracts or settlements, in different courts, with

different proofs of service and different litigation outcomes for the typicality

analysis. What matters is that fact that all Plaintiffs were deprived of their statutorily

protected right of notice and opportunity to be heard, and the injuries flowing

therefrom are typical amongst them.

          D. The representative parties will fairly and adequately represent the

             class.

   Despite Defendant’s claims, not one named Plaintiff has been reimbursed the

funds garnished from them. As to Ms. Byrd, Defendants directly sent her a check

that contained waiver and release language incorporated within the endorsement.

See attached Exhibit A. This was done despite this case pending that clearly alleges

damages above simply dollar for dollar restitution, and more egregiously despite Ms.

Byrd’s representation by counsel. Then when confronted, counsel for Defendants


                                            8
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.480 Filed 08/04/21 Page 9 of 30




claimed this was in conjunction with the Attorney General’s office. It was not.

Exhibit B. The check has not and cannot be negotiated under the unfair terms under

which it was presented. She remains without her funds and with a default judgment

on her record.

   As to Mr. Kline, he was able to achieve the release of his garnished funds. This

was by way of by way of hiring counsel to address, having to file an objection to the

garnishment in the underlying case, and by way of filing a motion to set aside the

default judgment, which to date still is in place pending hearing. Moving forward,

short of Defendants stepping up to the plate and voluntarily unwinding the

procedural errors they created by filing false proofs of service as to all Plaintiffs, all

Plaintiffs will suffer the very same losses and Mr. Kline in having to bear the burden

of correcting the record in each and every underlying case. Whether or not putative

plaintiffs are eventually issued checks that they cannot negotiate or checks that they

do negotiate partially compensating their loss, are able to get garnishments returned

or judgments set aside, have no bearing on the issues central to this case. The

representative parties adequately represent the class because they have been

defaulted by Defendants’ wrongful actions without notice or an opportunity to be

heard and are stuck in the same predicament of unwinding the procedural nightmares

these Defendants created.




                                            9
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.481 Filed 08/04/21 Page 10 of 30




    As to Ms. Kline, there are surely putative Plaintiffs who have not yet been

 garnished. As discussed above, a lack of garnishment does not demonstrate a lack

 of actual injury. All named Plaintiffs are representative of the putative class and can

 adequately represent them in this matter.

    THE REQUIREMENTS OF RULE 23(B) HAVE BEEN SATISFIED.

    Defendants wrote: “the Fishman Defendants would be harmed by a class because

 each individual debtor is going to have different facts and circumstances worthy of

 an individual defense. In some (or all) cases, service may have been proper and in

 other cases there may been little or no harm” Def. Resp to Am. Mot to Cert Class

 [Doc 32]. p. 23. Which is to say that, according to Defendants, in some cases a court

 may find that forging a proof of service and obtaining a wrongful default judgment

 would not render Defendants liable because “there may have been little or no harm”

 to Plaintiffs. While this is very interesting speculation, this concern is not applicable

 to the key determinants of this case. The concern of multiple or inconsistent

 adjudications is focused on the issue of whether Plaintiffs have suffered an injury in

 fact in regard to the filing of the false proofs of service and the causes of action

 arising therefrom. Different Courts may reach different conclusions as to that

 question.

    The class as defined would not include any persons who were defaulted as per a

 legally filed non-forged proof of service, and so Defendant’s argument is non-


                                             10
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.482 Filed 08/04/21 Page 11 of 30




 sensical. As Defendants admit, predominance “tests whether proposed classes are

 sufficiently cohesive to warrant adjudication by representation,” which requires

 "courts to give careful scrutiny to the relation between common and individual

 questions in a case." See Amchem, supra, at 623; see also Tyson Foods, Inc. v.

 Bouaphakeo, 577 U.S. 442 (2016). Essentially, the “predominance inquiry 'asks

 whether the common, aggregation-enabling, issues in the case are more prevalent or

 important than the non-common, aggregation-defeating, individual issues.'" Id. at

 1045 (quoting Rubenstein, 2 Newberg on Class Actions, supra, § 4:49).

    As discussed at length above, the common issue of whether Defendants filed false

 proof of service and whether the resulting deprivation of notice and opportunity to

 be heard, default judgments, garnishments, credit issues and bearing the burden of

 unwinding procedural errors caused by Defendants is an injury in fact, predominates

 over the individual claims of the debtors and their fact-specific circumstances. This

 Court can absolutely resolve liability as to the entire proposed class, ideally by a

 resolution that requires Defendants to take the necessary steps to correct the

 underlying records and that fully compensates Plaintiff’s for their attendant and

 common losses.

    III.   THE MOTION TO CERTIFY CLASS IS NOT PREMATURE.

    The motion to certify class is not premature simply because the Defendants state

 that it is, or because it is perhaps inconvenient for Defendants. There is no court rule


                                           11
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.483 Filed 08/04/21 Page 12 of 30




 preventing Plaintiffs from now moving the Court to certify class. In fact, FRCP 23

 (c)(1)(A) provides that: at an early practicable time after a person sues or is sued as

 a class representative, the court must determine by order whether to certify the action

 as a class action. MCR 3.501(B)(1)(a) provides within 91 days after the filing of a

 complaint that includes class action allegations, the plaintiff must move for

 certification that the action may be maintained as a class action. The Complaint in

 this action was filed on May 27, 2021, which was 69 days ago from the time of this

 writing. Defendants have neither cited any court rule or case law that indicates how

 this Motion to Certify class is premature.

                                      CONCLUSION

       For the reasons discussed more fully above, Plaintiffs requests that this Court

 grant its motion to certify class.

 August 4, 2021                                 /s/Alyson Oliver
                                                Alyson Oliver (P55020)
                                                Christopher Brown (P83439)
                                                OLIVER LAW GROUP P.C.
                                                1647 W. Big Beaver Rd.
                                                Troy, MI 48084
                                                T: (248) 327-6556
                                                E: notifications@oliverlawgroup.com
                                                COUNSEL FOR PLAINTIFFS

                                                Rex Anderson PC
                                                9459 Lapeer Road #102
                                                Davison, MI 48423
                                                (810) 653-3300
                                                rex@rexandersonpc.net


                                           12
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.484 Filed 08/04/21 Page 13 of 30




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 4, 2021 I electronically filed the foregoing document

 with the Clerk of Court using the CM/ECF system which will send notification of such filing to

 all parties that are CM/ECF participants in this action.

                                       OLIVER LAW GROUP, P.C.

                                       By: _/s/ Alyson Oliver
                                       Alyson Oliver, MI State Bar # P55020
                                       notifications@oliverlawgroup.com
                                       1647 W. Big Beaver Rd.
                                       Troy, MI 48084
                                       T: (248) 327-6556




                                                  13
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.485 Filed 08/04/21 Page 14 of 30




                           Exhibit A
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.486 Filed 08/04/21 Page 15 of 30
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.487 Filed 08/04/21 Page 16 of 30




                           Exhibit %
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.488 Filed 08/04/21 Page 17 of 30


  From:           Alyson Oliver
  To:             Keelin Code
  Subject:        FW: Fishman investigation/prosecution
  Date:           Tuesday, August 3, 2021 8:59:45 AM
  Attachments:    image001.png
                  image002.png
                  image003.png
                  image004.png
                  image005.png


 If I didn’t send you this yesterday can you pls save to Fishman


 From: Grano, Daniel (AG) <GranoD@michigan.gov>
 Sent: Monday, August 2, 2021 2:54 PM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>; Rollstin, William (AG) <RollstinB@michigan.gov>
 Subject: RE: Fishman investigation/prosecution

 Alyson:

 I am co-litigating this case with Bill. We have to investigate this more on our end. To bring you up to
 speed, we have no agreement for restitution right now nor any agreement that I am aware of for the
 Fishman’s to be paying restitution. I think they are just trying to set themselves up for a better
 criminal resolution when the time comes. The AG is helping in the Flint litigation as we investigate
 the rest of the State so we are not in a position to deal with restitution yet. I couldn’t even tell you
 today how many victims there are in the State. There were a few early bond agreements in the Flint
 case that I will review to be sure they don’t somehow apply. Otherwise, I don’t think we are a party
 to this conduct. This may have to be handled in the civil arena unless I uncover some order from
 really early on. We will keep you posted and please do likewise.

 Truly,

 Dan Grano


 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Sent: Monday, August 2, 2021 12:53 PM
 To: Rollstin, William (AG) <RollstinB@michigan.gov>
 Cc: Grano, Daniel (AG) <GranoD@michigan.gov>
 Subject: RE: Fishman investigation/prosecution


   CAUTION: This is an External email. Please send suspicious emails to abuse@michigan.gov



 Hi William,

 No worries; sorry to be bothering you during your down time! Are more checks to be mailed? If so,
 I would like them at the very least to not include the waiver/release language. Is there a way you
 could let me know how many have gone out like this and who to; and whether that completes
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.489 Filed 08/04/21 Page 18 of 30


 restitution to all known vics?


 Best,
 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.




 From: Rollstin, William (AG) <RollstinB@michigan.gov>
 Sent: Monday, August 2, 2021 10:45 AM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>
 Cc: Grano, Daniel (AG) <GranoD@michigan.gov>
 Subject: RE: Fishman investigation/prosecution

 Hi Alyson:

 I think I understand the issue. Thank you.

 Please tell me what you are requesting from my end. Apologies for the email back
 and forth. I have poor cell service where I am located.

 Best,
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.490 Filed 08/04/21 Page 19 of 30



 William A. Rollstin
 First Assistant
 Michigan Department of the Attorney General
 3030 West Grand Blvd., Suite 10-350
 Detroit, Michigan 48202
 (313) 456-0184

 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Sent: Monday, August 2, 2021 9:38 AM
 To: Rollstin, William (AG) <RollstinB@michigan.gov>
 Cc: Grano, Daniel (AG) <GranoD@michigan.gov>
 Subject: RE: Fishman investigation/prosecution


   CAUTION: This is an External email. Please send suspicious emails to abuse@michigan.gov



 Sure. First, my plaintiffs and the putative class are represented by counsel. It’s a waiver of their
 rights in a pending lawsuit, sent directly to them by the Defendants in violation of MRPC. Second,
 the FDCPA provides for damages outside of restitution, so simply making restitution to a person with
 an FDCPA claim does not make them whole, although my putative class in large part probably
 doesn’t know this and their rights are therefore being reduced without the benefit of counsel. Third,
 it is being used as a way to evade class liability on the civil case where the claim is now being made
 that anyone who cashes this check is different from the other class members, so the element of
 commonality under Rule 23 is challenged by it.


 Best,
 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.491 Filed 08/04/21 Page 20 of 30


 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.




 From: Rollstin, William (AG) <RollstinB@michigan.gov>
 Sent: Monday, August 2, 2021 9:30 AM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>
 Cc: Grano, Daniel (AG) <GranoD@michigan.gov>
 Subject: RE: Fishman investigation/prosecution

 Hello:

 I saw that language. Please tell me what issue this creates from your perspective.

 Best,

 William A. Rollstin
 First Assistant
 Michigan Department of the Attorney General
 3030 West Grand Blvd., Suite 10-350
 Detroit, Michigan 48202
 (313) 456-0184

 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Sent: Monday, August 2, 2021 9:28 AM
 To: Rollstin, William (AG) <RollstinB@michigan.gov>
 Cc: Alyson Oliver <aoliver@oliverlawgroup.com>
 Subject: RE: Fishman investigation/prosecution


   CAUTION: This is an External email. Please send suspicious emails to abuse@michigan.gov



 Morning,

 Thanks for the response. It says: “”Endorsement/deposit of this check constitutes settlement in full
 & release of any & all claims held by payee(s)”; see attached.


 Best,
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.492 Filed 08/04/21 Page 21 of 30


 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.




 From: Rollstin, William (AG) <RollstinB@michigan.gov>
 Sent: Monday, August 2, 2021 9:21 AM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>
 Subject: RE: Fishman investigation/prosecution

 Good Morning:

 I am in Northern Michigan with family this week. Can you please give me some
 insight as to the issue with the endorsement?

 Best,

 William A. Rollstin
 First Assistant
 Michigan Department of the Attorney General
 3030 West Grand Blvd., Suite 10-350
 Detroit, Michigan 48202
 (313) 456-0184
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.493 Filed 08/04/21 Page 22 of 30


 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Sent: Monday, August 2, 2021 9:15 AM
 To: Rollstin, William (AG) <RollstinB@michigan.gov>
 Cc: Alyson Oliver <aoliver@oliverlawgroup.com>
 Subject: RE: Fishman investigation/prosecution


   CAUTION: This is an External email. Please send suspicious emails to abuse@michigan.gov



 Following up on the below?


 Best,
 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.




 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Sent: Monday, July 26, 2021 9:45 AM
 To: William Rollstin (rollstinb@michigan.gov) <rollstinb@michigan.gov>
 Cc: Alyson Oliver <aoliver@oliverlawgroup.com>
 Subject: Fishman investigation/prosecution
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.494 Filed 08/04/21 Page 23 of 30



 Hi William,

 I left you a vm but thought would follow up with you in email. I filed the class case against the
 Fishman’s that is currently pending in MIED, and received your name from Patrick Bagley who is
 representing Andrea Ichim in our case. Fishman Group sent out the attached check with
 waiver/release language on the back to at least one of my clients. Their counsel is claiming that this
 was done in cooperation or at the behest of your office. I need to confirm if this is the case; and
 discuss the problematic nature of this waiver/release language to the extent this process is
 continuing. Please give me a call when you can.

 Best,
 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.495 Filed 08/04/21 Page 24 of 30


  From:          Wade Fink
  To:            Alyson Oliver
  Cc:            rex@rexandersonpc.net
  Subject:       Re: Fishman
  Date:          Tuesday, June 29, 2021 1:59:48 PM
  Attachments:   image001.png
                 image002.png
                 image003.png
                 image004.png
                 image005.png
                 image006.png
                 image007.png
                 image008.png
                 image009.png
                 image010.png
                 image011.png
                 image012.png
                 image013.png
                 image014.png
                 image015.png
                 image016.png
                 image017.png
                 image018.png
                 image019.png
                 image020.png
                 image021.png
                 image022.png
                 image023.png
                 image024.png
                 image025.png


 The main prosecuting attorney has been Genesee County, though

 Wade G. Fink
 Attorney at Law
 wade@wadefinklaw.com




 The information contained in this e-mail, including any attachments, is confidential, intended
 only for the named recipient(s), and may be legally privileged. If you are not the intended
 recipient, please delete the e-mail and any attachments, destroy any printouts that you may
 have made and notify us immediately by return e-mail.

 Neither this transmission nor any attachment shall be deemed for any purpose to be a
 "signature" or "signed" under any electronic transmission acts, unless otherwise specifically
 stated herein. Thank you.




 From: Wade Fink <wade@wadefinklaw.com>
 Date: Tuesday, June 29, 2021 at 1:59 PM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>
 Cc: "rex@rexandersonpc.net" <rex@rexandersonpc.net>
 Subject: Re: Fishman
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.496 Filed 08/04/21 Page 25 of 30


 Thank you, Alyson.

 I will ask the lead attorneys on his criminal case who they are mainly dealing with

 Wade G. Fink
 Attorney at Law
 wade@wadefinklaw.com




 The information contained in this e-mail, including any attachments, is confidential, intended
 only for the named recipient(s), and may be legally privileged. If you are not the intended
 recipient, please delete the e-mail and any attachments, destroy any printouts that you may
 have made and notify us immediately by return e-mail.

 Neither this transmission nor any attachment shall be deemed for any purpose to be a
 "signature" or "signed" under any electronic transmission acts, unless otherwise specifically
 stated herein. Thank you.




 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Date: Tuesday, June 29, 2021 at 1:16 PM
 To: Wade Fink <wade@wadefinklaw.com>
 Cc: "rex@rexandersonpc.net" <rex@rexandersonpc.net>
 Subject: RE: Fishman

 With this addition, you can sign for me. Pls let me know which AG, and thanks.


 Best,
 Alyson



                                                                Michigan Headquarters
                                  Alyson Oliver, Esq.           1647 W. Big Beaver Rd.
                                                                Troy, Michigan 48084
                                  Attorney & Counselor
                                                                Texas Office
                                  248.327.6556                  8951 Cypress Waters Blvd.
                                  248.436.3385 fax              Suite 160
                                                                Dallas, Texas 75019

                  EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.497 Filed 08/04/21 Page 26 of 30



 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.




 From: Wade Fink <wade@wadefinklaw.com>
 Sent: Tuesday, June 29, 2021 1:08 PM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>
 Cc: rex@rexandersonpc.net
 Subject: Re: Fishman

 Added. Good to go?

 Wade G. Fink
 Attorney at Law
 wade@wadefinklaw.com




 The information contained in this e-mail, including any attachments, is confidential, intended
 only for the named recipient(s), and may be legally privileged. If you are not the intended
 recipient, please delete the e-mail and any attachments, destroy any printouts that you may
 have made and notify us immediately by return e-mail.

 Neither this transmission nor any attachment shall be deemed for any purpose to be a
 "signature" or "signed" under any electronic transmission acts, unless otherwise specifically
 stated herein. Thank you.




 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Date: Tuesday, June 29, 2021 at 1:00 PM
 To: Wade Fink <wade@wadefinklaw.com>
 Cc: "rex@rexandersonpc.net" <rex@rexandersonpc.net>
 Subject: RE: Fishman

 Wade –
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.498 Filed 08/04/21 Page 27 of 30



 You are missing the proof of service language we agreed to.


 Best,
 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.




 From: Wade Fink <wade@wadefinklaw.com>
 Sent: Tuesday, June 29, 2021 12:20 PM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>
 Cc: rex@rexandersonpc.net
 Subject: Re: Fishman

 Could you please give me permission to file this stipulation first. Thanks.

 Wade G. Fink
 Attorney at Law
 wade@wadefinklaw.com
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.499 Filed 08/04/21 Page 28 of 30




 The information contained in this e-mail, including any attachments, is confidential, intended
 only for the named recipient(s), and may be legally privileged. If you are not the intended
 recipient, please delete the e-mail and any attachments, destroy any printouts that you may
 have made and notify us immediately by return e-mail.

 Neither this transmission nor any attachment shall be deemed for any purpose to be a
 "signature" or "signed" under any electronic transmission acts, unless otherwise specifically
 stated herein. Thank you.




 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Date: Tuesday, June 29, 2021 at 12:15 PM
 To: Wade Fink <wade@wadefinklaw.com>
 Cc: "rex@rexandersonpc.net" <rex@rexandersonpc.net>
 Subject: RE: Fishman

 Hi Wade,

 Thanks for the response. What AG?


 Best,
 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.500 Filed 08/04/21 Page 29 of 30


 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.




 From: Wade Fink <wade@wadefinklaw.com>
 Sent: Tuesday, June 29, 2021 12:00 PM
 To: Alyson Oliver <aoliver@oliverlawgroup.com>
 Cc: rex@rexandersonpc.net
 Subject: Re: Fishman

 Good morning, Alyson,

 Two items:

     1. Please confirm that I may submit the attached stipulation with your signature
     2. With regard to your e-mail below, it is my understanding that a check was issued from funds
        held in escrow under the oversight of the Michigan Attorney General’s Office and done so
        prior to notice of this matter. Now that my client is aware your client is represented, there is
        no intention to communicate directly.

 Thanks!

 Wade G. Fink
 Attorney at Law
 wade@wadefinklaw.com




 The information contained in this e-mail, including any attachments, is confidential, intended
 only for the named recipient(s), and may be legally privileged. If you are not the intended
 recipient, please delete the e-mail and any attachments, destroy any printouts that you may
 have made and notify us immediately by return e-mail.

 Neither this transmission nor any attachment shall be deemed for any purpose to be a
 "signature" or "signed" under any electronic transmission acts, unless otherwise specifically
 stated herein. Thank you.




 From: Alyson Oliver <aoliver@oliverlawgroup.com>
 Date: Tuesday, June 29, 2021 at 9:09 AM
Case 2:21-cv-11272-NGE-KGA ECF No. 41, PageID.501 Filed 08/04/21 Page 30 of 30


 To: Wade Fink <wade@wadefinklaw.com>
 Cc: "rex@rexandersonpc.net" <rex@rexandersonpc.net>, Alyson Oliver
 <aoliver@oliverlawgroup.com>
 Subject: Fishman

 Hi Wade,

 I received a call today from our client, Ms. Byrd who received direct communication from your
 clients (Fishman’s) with a check. In as much as you know I represent Plaintiff’s in this case; please
 refrain from having communication or allowing/instructing your client’s to directly contact mine.
 Please direct any/all communication regarding or intended for my clients to me. Thanks!

 Best,
 Alyson



                                                                           Michigan Headquarters
                                        Alyson Oliver, Esq.                1647 W. Big Beaver Rd.
                                                                           Troy, Michigan 48084
                                        Attorney & Counselor
                                                                           Texas Office
                                        248.327.6556                       8951 Cypress Waters Blvd.
                                        248.436.3385 fax                   Suite 160
                                                                           Dallas, Texas 75019

                     EXPERIENCED • DEDICATED • TRUSTED
 **Office hours are Monday through Thursday, 8:00 a.m. to 6:00 p.m (Eastern); we are closed on
 Friday.

 Notice: This communication, including attachments, may contain information that is confidential and protected by the
 attorney/client or other privileges. It constitutes non-public information intended to be conveyed only to the designated
 recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
 intended recipient who is responsible for delivering it to the intended recipient, or you believe that you have received
 this communication in error, please notify the sender immediately by return e-mail and promptly delete this e-mail,
 including attachments without reading or saving them in any manner. The unauthorized use, dissemination,
 distribution, or reproduction of this e-mail including attachments, is prohibited and may be unlawful. Receipt by anyone
 other than the intended recipient(s) is not a waiver of any attorney/client or other privilege. This e-mail and all other
 electronic (including voice) communications from the sender's firm are for informational purposes only. No such
 communication is intended by the sender to constitute either an electronic record or an electronic signature, or to
 constitute any agreement by the sender to conduct a transaction by electronic means. Any such intention or agreement
 is hereby expressly disclaimed unless otherwise specifically indicated.
